internal_revenue_service number release date index number -------------------------------------------- ------------------------------------ --------------------------------------- ----------------------------------- - - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-120304-08 date date x ----------------------------------------------------------- --------------------------------------------- trust ------------------------------------------------------------------- ------------------------------------------ trust agreement ---------------------------------------------------------- dear ---------------- we received a letter dated date submitted on behalf of x by its authorized representatives requesting a supplemental ruling that under proposed new terms of the trust agreement the trust is not treated as owned by the grantor or another person under subpart e of part i of subchapter_j of chapter of the internal_revenue_code for any period during which the sec_646 election is not in effect for the trust this letter_ruling responds to that letter and modifies a prior letter_ruling plr letter dated date prior letter_ruling submitted on behalf of x and the trust requesting rulings on several issues arising from the establishment funding and potential termination of the trust under sec_646 and other provisions the entire text of the prior letter_ruling is hereby incorporated by reference except as modified below for purposes of this supplemental letter_ruling facts the information submitted states that x proposes certain changes to the trust agreement relating to certain distributions of income under the trust agreement in the prior letter_ruling x may transfer additional assets to the trust which assets are plr-120304-08 specially designated as an endowment in such a case the trustees of the trust are directed to invest such assets and to distribute the earnings less expected expenses to the beneficiaries on an annual basis such an annual distribution would not preclude an additional distribution in the same year as described in the prior letter_ruling x has concerns that under the distribution provisions in the trust agreement in the prior letter_ruling the value of assets in the endowment may be eroded by inflation and the amount available for distribution per beneficiary may be reduced by fluctuations in the number of beneficiaries to address these concerns the trust agreement will be modified to give the trustees of the trust discretion to withhold from distribution of income from the endowment amounts adequate to protect it from inflation and to account for fluctuations in the number of beneficiaries the trust agreement will also be modified to provide that only one of the five trustees may be an employee of x or its affiliates so that discretionary powers given to the trustees with regard to these distributions of income will be exercised by persons who are not related or subordinate to the grantor of the trust only a natural_person may be appointed as a trustee of the trust the trust agreement also provides that the trustees are prohibited from exercising any power primarily for the benefit of x or its affiliates rather than for the benefit of the beneficiaries as noted in the prior letter_ruling the trust agreement provides that except as provided in u s c 1629e c the trust assets are not subject_to the claims of the creditors of x or to satisfy any liabilities of x x represents that any transfer to the trust will consist of less than substantially_all of x’s assets so that the shareholders will not be required to approve the conveyance of assets to the trust at the time of the transfer of any assets to the trust the transfer will not render x unable to satisfy claims based upon u s c 1629e c or render x insolvent or occur when x is insolvent after any transfer of assets to the trust the assets retained by x will be more than adequate to meet its obligations and the trust will make the election under sec_646 to have the provisions of sec_646 apply to the trust law discussion x requests a ruling that the trust is not treated as owned by the grantor or another person under subpart e for any period during which the sec_646 election is not in effect for the trust sec_646 will sunset on date if not extended thus it is necessary to determine whether the trust would be treated as owned by the grantor or another person under subpart e after the sunset of sec_646 the following plr-120304-08 analysis and conclusions are based on current provisions of the code which provisions may or may not be applicable after the sunset of sec_646 sec_671 provides in general that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person’s taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual sec_673 through specify circumstances under which the grantor or another person will be regarded as the owner of a portion of the trust the trust agreement as currently drafted reveals none of the circumstances that would cause the grantor or any other person to be treated as the owner of any portion of the trust under sec_673 sec_676 or sec_678 under sec_674 and applicable regulations the grantor is treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides in part that sec_674 shall not apply to a power solely exercisable without approval or consent of any other person by a trustee or trustees none of whom is a grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries to or for a class of beneficiaries whether or not income beneficiaries sec_1_674_d_-2 of the income_tax regulations provides that the exceptions described in sec_674 and c are not applicable a if the grantor has the power to remove substitute or add trustees except upon certain limited conditions or b if any person has a power to add to the beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where the action is to provide for after-born or after-adopted children this limitation does not apply to a power held by a beneficiary to substitute other beneficiaries to succeed to his interest in the trust so that he would be an adverse_party as to the exercise or non-exercise of that power sec_672 provides that for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust that would be adversely affected by the exercise or nonexercise of the power that he possesses plr-120304-08 respecting the trust a person having a general_power_of_appointment over the trust property shall be deemed to have a beneficial_interest in the trust sec_672 provides that for purposes of subpart e the term nonadverse_party means any person who is not an adverse_party sec_672 provides that for purposes of subpart e the term related_or_subordinate_party means any nonadverse_party who is the grantor’s spouse if living with the grantor or any of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in this case the grantor of the trust x holds no power to affect the beneficial_enjoyment of any portion of the trust the trustees of the trust are authorized to make distributions of earnings from the endowment after reducing the earnings for reasonable anticipated expenses of the trust for the next year and to account for any projected increases on the number of beneficiaries all as reasonably calculated by the trustees thus the trustees have discretion in determining the amount of income to hold back to protect the endowment from inflation and to account for increases in the number of beneficiaries the exercise of this discretionary power will affect the amount distributed to the beneficiaries each year and may be viewed as a sec_674 power unless one of the exceptions to sec_674 applies sec_674 permits an exception to sec_674 for certain powers over income or corpus of independent trustees in this case x the grantor does not hold any power to affect the beneficial_enjoyment of any portion of the trust in addition the trustees of the trust are prohibited from exercising any powers vested in them primarily for the benefit of x or its affiliates rather than for the benefit of the beneficiaries the trust is required to have five trustees at least two of which must be members of the board_of directors of x the trustees are not employees of the corporation as that term is defined for purposes of sec_672 merely because they are directors of x revrul_66_160 1966_1_cb_160 in the present situation x does not have the power to remove add or substitute trustees without cause and no person has the authority to add beneficiaries within the meaning of sec_1_674_d_-2 under the trust agreement no more than one trustee may be an employee of x or its affiliates at any given time any trustee who is an employee of x would be a_related_or_subordinate_party with respect to x however that trustee would be but one of five trustees thus fewer than half of the trustees are related or subordinate parties who are subservient to the wishes of x accordingly the powers plr-120304-08 held by the trustees fall within the exception provided in sec_674 and x will not be treated as the owner of any portion of the trust under sec_674 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercised primarily for the benefit of the grantor rather than the beneficiary of the trust our examination of the trust agreement as currently drafted reveals none of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor under sec_675 the trust agreement specifically provides that the trustees are prohibited from exercising any power primarily for the benefit of x or its affiliates rather than for the benefit of the beneficiaries thus the circumstances attendant on the operation of the trust will determine whether the grantor will be treated as the owner of any portion of the trust under sec_675 this is a question of fact the determination of which must be made by the director field operations with which the parties file their tax returns sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as the owner under sec_674 the income of which is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor without the approval or consent of any adverse_party sec_677 a -1 d provides that a grantor shall be treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor assets held by a settlement_trust may not be used to satisfy the debts of an anc unless those assets were encumbered before their conveyance to the settlement_trust or their conveyance rendered the corporation insolvent or occurred when the corporation was insolvent u s c 1629e c x has represented that it will comply with the provisions of the ansca thus x will not transfer assets to the trust that were encumbered before being transferred that render x insolvent or that are transferred while x is insolvent x represents that in all events it will retain sufficient assets following each contribution to the trust so that the claims of all existing creditors of x can be satisfied from corporate assets without resorting to trust assets therefore based on all the facts and circumstances including x’s representations x will not be treated as the owner of any portion of the trust under sec_677 conclusion plr-120304-08 accordingly based solely on the facts submitted and the representations made in this ruling_request and the prior letter_ruling and viewed in light of the applicable law and regulations we rule that neither x nor any other person will be treated for federal_income_tax purposes as the owner of the trust or any portion of the trust under current sec_673 through for any taxable years for which the trust does not have a sec_646 election in effect eg after the sunset of sec_646 except as specifically set forth above we express or imply no opinion as to the federal tax consequences of the transaction described above under any other provisions of the code under a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representatives this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent sincerely s james a quinn senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter for ' purposes
